Per Curiam.

In Snell v. Brooks, and in Baird v. Vanderlyn which came before the court at the last term, the question arose how far, and in what cases, attorneys were liable for costs, when parties in a suit. Many of the cases heretofore decided on that question, are inapplicable, as the law now stands. Attorneys, like other persons, are liable to be arrested on mesne process, (except during the actual sitting of the court,) and held to com* mon or special bail. (1 N. R. L. 418.) Their privilege, therefore, is substantially,, taken away; and being put on the. same footing with other persons, as to arrests, th.ey ought fo. *466stand on the. sanie'ground in regard to costs. It- ought not fo ]eft f-p ¿ie option of a,plaintiff',, td make-ah attorney pay the cos.ts of this court, by electing to sue him, by bill, in'term-time. Whether, therefore, attorneys- are sued by bill lor writ; they must be. placed iu the same situation as other persons, as to the payment of costs. ' " - \
Motion granted^